Citation Nr: 0123657	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  99-17 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for carcinoma of the 
larynx.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A.G. Masterson, Associate Counsel




INTRODUCTION

The veteran served from February 1958 until February 1960 and 
from October 1961 until August 1962.  This matter comes 
before the Board of Veterans' Appeals (BVA or Board) on 
appeal from the December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefit sought on appeal.



FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist by obtaining and 
fully developing all relevant evidence necessary for an 
equitable disposition of the veteran's claim.  

2. Carcinoma of the larynx was not manifested during service 
or within one year of separation from service.

3.  Carcinoma of the larynx is not shown to be causally and 
etiologically related to service.  



CONCLUSION OF LAW

Carcinoma of the larynx was not incurred in or aggravated 
during service, nor may be presumed to have been so incurred. 
See 38 U.S.C.A. §§ 1101, 1103, 1112, 1113, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by current law.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  See also 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.159).  In this regard, the Board notes that 
the veteran's service medical records were obtained.  A 
review of the record confirms that all available records in 
relation to the veteran's claim of entitlement to service 
connection for carcinoma of the larynx have been obtained and 
associated with the claims file.  The Board is unaware of any 
further evidence that can be obtained to assist the veteran.  
Under these circumstances, the Board concludes that the VA 
has met its statutory duty to assist.  

The veteran claims that he was encouraged to smoke cigarettes 
during active service, and his carcinoma of the larynx is 
related to his tobacco use during service. He relates that he 
became addicted to nicotine during service and that this 
addiction continued following his separation from service. 

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated in the line 
of duty while in the active military, naval, or air service.  
See 38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2000).  In addition, certain chronic diseases, such as 
malignant tumors, may be presumed to have been incurred 
during service if they manifest to a compensable degree 
within one year following separation from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  When a veteran seeks service 
connection for a disability, due consideration shall be given 
to the supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all other 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303 (a).

The Board notes that recently passed legislation prohibits 
service connection of a death or disability on the basis that 
it resulted from an injury or disease attributable to the use 
of tobacco products by a veteran during the veteran's 
service.  38 U.S.C.A. § 1103.  This new section applies only 
to claims filed after June 9, 1998.  As the veteran in the 
present case filed his claim on June 10, 1998, this provision 
will affect the disposition of this appeal.

In the present case, service medical records contain no 
evidence of carcinoma of the larynx.  A physical examination 
performed in May 1962 in connection with the veteran 
separation from service indicates that the mouth and throat 
were normal on clinical evaluation.  Records dated following 
service show that the veteran was first diagnosed with 
carcinoma of the larynx in 1993.  

Based upon the evidence presented, the Board concludes that 
service connection for carcinoma of the larynx is not 
warranted.  The Board would note that there is no medical 
opinion of record which suggests that the veteran's carcinoma 
of the larynx is in any way related to service.  In this 
regard, the evidence clearly shows that the veteran did not 
have carcinoma of the larynx during service or for many years 
following his separation from service.  The veteran does not 
contend otherwise.  He does contend that his carcinoma of the 
larynx is due to cigarettes he began smoking during service.  
However, although the veteran has clearly demonstrated that 
he has been diagnosed with carcinoma, his claim based on this 
contention is barred because it was filed after legislation 
was enacted which denies service connection on the basis of 
diseases resulting from tobacco use during service.  As such, 
the veteran's claim must be denied.




ORDER

Service connection for carcinoma of the larynx is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

